Case 20-13750-amc        Doc 11   Filed 10/06/20 Entered 10/06/20 11:32:59   Desc Main
                                  Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


In re                                        :   Chapter   13

Christine McCloskey                          :

                                             :

                     Debtor                  :   Bankruptcy No. 20-13750


                                         ORDER


             AND NOW, it is ORDERED that since the debtor(s) have failed to

timely file the documents required by the order dated September 17, 2020 , this case

is hereby DISMISSED.




 Date: October 6, 2020
                                                 Honorable Ashely M. Chan
                                                 United States Bankruptcy Judge



Missing Documents:
                    Atty Disclosure Statement
                    Chapter 13 Plan
                    Schedules AB-J
                    Statement of Financial Affairs
                    Summary of Assets and Liabilities
                    Chapter 13 Statement of Your Current Monthly Income
                    Means Test Calculation


bfmisdoc
